            CASE 0:17-cv-03058-SRN-HB Doc. 247 Filed 11/17/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

  Brock Fredin,

                            Plaintiff,           Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                            Defendant.


  Brock Fredin,

                            Plaintiff,           Court File No. 18-cv-00466 (SRN/HB)
  v.

  Grace Elizabeth Miller, et al.,

                            Defendant.


                           DECLARATION OF K. JON BREYER

         I, K. Jon Breyer, declare as follows:

         1.        I am an attorney with the law firm of Kutak Rock LLP and counsel to

Defendants in the above-captioned matters. I submit this affidavit in support of Defendants’

Motion for Preliminary Injunction and Motion to Declare Plaintiff a Vexatious Litigant.

         2.        Attached hereto as Exhibit A is an October 12, 2020 email from Brock

Fredin indicating there are “ . . . bunch of sites and videos” not identified in Defendants

initial motion.




4828-1140-7314.1
            CASE 0:17-cv-03058-SRN-HB Doc. 247 Filed 11/17/20 Page 2 of 2




         3.        Attached hereto as Exhibit B is Fredin’s November 16, 2020 letter to the

Court of Appeals.

         I declare under the penalty of perjury that the foregoing is true and correct. Executed

this 17th day of November, 2020 at Minneapolis, Minnesota.

                                                           /s/K. Jon Breyer
                                                           K. Jon Breyer




                                                2
4828-1140-7314.1
